Citation Nr: 1234090	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-22 421	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for emergency room treatment received at St. Francis Hospital on October 8, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from May 1958 to April 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 determination of the Department of Veterans Affairs Medical Center (VAMC) in Fort Harrison, Montana.  The VAMC in Denver, Colorado, currently has jurisdiction of the claim.  

The claim was remanded by the Board in July 2008 and October 2010 in order to schedule a hearing.  In May 2012, the Veteran withdrew his request for a hearing.  See VA Form 21-4138.  The Board will proceed accordingly.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disability.  

2.  The private treatment rendered by St. Francis Hospital was not authorized by VA.

3.  The Veteran was not the recipient of VA hospital, nursing home, or domiciliary care within the 24-month period prior to the treatment rendered on October 8, 2003.



CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of unauthorized medical expenses for emergency room treatment received at St. Francis Hospital on October 8, 2003 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.52-54, 17.120, 17.121, 17.1000-1002 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's combined health record folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R, moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.

The Veteran was sent a letter in March 2004 advising him of the information necessary to substantiate his claim as well as notifying him of all relevant procedure and appellate rights.  The VAMC has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim. 

The Veteran is seeking entitlement to payment or reimbursement of medical expenses for emergency room treatment received for supraventricular tachycardia on October 8, 2003 at St. Francis Hospital in Colorado Springs, Colorado.  The VAMC in Fort Harrison, Montana, denied the claim on the basis that the Veteran had not received VA care or services in the 24 month period preceding this emergent care.  See March 2004 letter.  

The Veteran does not argue, and the record does not show, that prior authorization was received from the VAMC to seek emergency services at St. Francis Hospital on October 8, 2003, nor was an application for authorization made to VA within 72 hours of the emergency services rendered.  For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services at a non-VA facility on October 8, 2003.

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The Veteran, however, is not service connected for any disability.  Therefore, he is not entitled to payment or reimbursement by VA under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

In this case, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177, the provisions of which became effective on May 29, 2000.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

In this case, while the evidence of record indicates that the Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished at St. Francis Hospital on October 8, 2003, there is no evidence that he had received VA medical services within the 24-month period preceding the furnishing of such emergency treatment, as required by 38 C.F.R. § 17.1002(e).  

The Board acknowledges the Veteran's assertions that he was given a VA health card and told that he was entitled to VA health care; that he was not aware of any preconditions to activate his VA health care; that no one at the VA clinic in Colorado Springs gave him instructions about emergency care and that he was not aware that VA would not cover the emergency services he received in October 2003; that the VA facilities in Colorado Springs were not equipped to handle his emergency situation and that he was unsure he could get to the facilities in Denver in time; and that he acted on his best judgment at the time he sought emergency treatment.  See statements in support of claim dated April 2004, June 2008, and September 2008; June 2006 VA Form 9.  The fact remains, however, that the record remains devoid of evidence that the Veteran received VA medical services at any point in time and, more importantly, within the 24-month period prior to October 8, 2003, and the Veteran does not contend otherwise.  

The Veteran does not meet one of the nine criteria required for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725 of the Veterans Millennium Health Care and Benefits Act.  Since, as noted above, the Veteran must satisfy all nine criteria to be eligible for reimbursement under this authority, the failure to satisfy one provision means that he is not eligible for payment or reimbursement of the unauthorized medical expenses he incurred on October 8, 2003 for emergency room treatment at St. Francis Hospital.  Given the foregoing, there is no need to discuss whether he meets any of the other criteria found at 38 C.F.R. § 17.1002.  

While the Board is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).



ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for emergency room treatment received at St. Francis Hospital on October 8, 2003 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


